Citation Nr: 1117582	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  06-17 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for a right hand disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reopened a claim for service connection for PTSD and denied the claim on the merits.  The Veteran testified before the Board in March 2009.  In July 2009, the Board reopened the Veteran's claim for service connection for PTSD and remanded the claim for additional development.

The Board observes that the RO originally framed the issue on appeal as entitlement to service connection for PTSD.  However, the record indicates that the Veteran has also been diagnosed with major depressive disorder and bipolar II disorder.  Claims for service connection for one psychiatric disability encompass claims based all other psychiatric diagnoses reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board finds that the Veteran's claim is most appropriately characterized as reflected on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

Although the Board regrets the additional delay in this long-standing appeal, it is constrained by the fact that proper adjudication requires additional development.

As a preliminary matter, the Board notes that during his March 2009 Board hearing, the Veteran clarified that in his January 2005 notice of disagreement filed in response to a July 2004 rating decision, he was disagreeing with his assigned rating for a right hand disability, in addition to the denial of service connection for PTSD.  In that statement, he stated disagreement to the July 2004 rating decision which continued a 10 percent rating for a right hand and denied service connection for PTSD.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Next, a review of the record reveals that this appeal was previously remanded by the Board in July 2009 for further stressor verification and a VA psychiatric examination.  Pursuant to the Board's July 2009 remand, the RO requested morning reports and records related to a suicide by hanging occurring at a prison in Mannheim, Germany, between December 1972 and March 1973, from the Joint Services Records Research Center, the United States Army Crime Records Center, and the National Personnel Records Center.  Following receipt of negative responses, the RO issued an October 2010 formal finding on a lack of information required to verify the Veteran's stressor.  The RO also issued an October 2010 determination that credible evidence supporting the Veteran's report personal assault stressor was unavailable.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, while the RO made an effort to verify the Veteran's stressors by obtaining morning reports and stressor-related records, it does not appear that the Veteran was scheduled for a VA examination.  Accordingly, the Board finds it necessary to remand for an examination and etiological opinion in order to comply with the terms of its prior remand and to fairly decide the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board also finds that remand is necessary for a VA examination that addresses all theories of entitlement, including whether it is at least as likely as not that the Veteran's current psychiatric disorder manifested in service.  During his March 2009 Board hearing, the Veteran testified that his psychiatric symptoms first manifested in service and had persisted since that time.

Service medical records show that in July 1972, the Veteran sought treatment for a three-week loss of appetite.  Etiology was questionable, but was noted to probably be psychogenic.  The Veteran was prescribed Valium.  Later that same month, the Veteran sought treatment for chest pain of two hours duration.  Prior to onset of symptoms, he had two beers.  He described a feeling of pounding in his heart, which he felt might stop any moment and he might die.  The impression was low grade fever, mild alcohol consumption, and probable viral infection.  The Veteran was prescribed Librium.  In November 1972, the Veteran again complained of a lack of appetite.  Separation examinations in October 1972 and May 1973 were negative for complaints or clinical findings related to any mental disorder.

Post service medical records show that in June 2003, the Veteran reported a history of psychiatric treatment in the 1980s for anxiety and depression.  In addition, records from a March 2002 private psychiatric hospitalization reference a prior psychiatric hospitalization in 1995.  VA records show ongoing psychiatric treatment from June 2003.  The record also contains an April 2004 statement purportedly written by the Veteran's ex-wife attesting to her knowledge of the Veteran before and after service and her observation of a change in the Veteran's behavior following service.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for requirement that evidence indicate that claimed disability may be associated with in-service injuries for purposes of obtaining VA examination).

Based on the foregoing evidence indicating that the Veteran's current psychiatric disability may be associated with service based on a continuity of symptoms, the Board finds that a VA examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  That examination should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2010).  Additionally, that examination should address whether any diagnosed psychiatric disability, including major depressive disorder, manifested in or is otherwise related to any aspect of the Veteran's active service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition, VA medical records appear to be outstanding.  No VA medical records dated after December 2003 pertaining to psychiatric treatment have been associated with his claims folder, despite evidence of ongoing VA psychiatric treatment, as indicated in statements from a VA psychiatrist dated in June 2005.  Recently obtained VA medical records dated from July 2004 to March 2009 relate to a right hand disability only.  Because it appears that there may be outstanding VA medical records dated after December 2003 that may contain information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, private medical records appear to be outstanding.  The record shows reports of psychiatric treatment during the 1980s and a psychiatric hospitalization in 1995.  Additionally, VA medical records show that the Veteran attended psychotherapy treatment at the Vet Center beginning sometime around June 2003.  However, no records showing any of the foregoing treatment have been associated with the claims file.  As the Veteran has put the VA on notice that private records exist pertaining to his psychiatric disorder, those records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case which addresses the issue of entitlement to a rating in excess of 10 percent for a right hand disability.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he desires appellate review of that issue.

2. After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder private medical records from any private medical provider who treated the Veteran for a psychiatric disorder during the 1980s and 1990s, to include Methodist Psychiatric Pavilion, and private medical records from the Vet Center dated from June 2003.  All attempts to secure those records must be documented in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or are unavailable.  Then, notify the Veteran and associate the notice in the record.  

3. Obtain and associate with the claims folder all medical records from the Southeast Louisiana Veterans Health Care System dated from December 2003.

4. After the above development is completed, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining whether any currently diagnosed psychiatric disorder is etiologically related to his active service.  The claims folder must be made available and reviewed by the examiner.  All indicated testing should be conducted. 

a. The examiner should provide a full multiaxial diagnosis pursuant to DSM-IV and should specifically state whether a diagnosis of PTSD is warranted and whether each criterion for a diagnosis of PTSD is met.

b. The examiner must opine as to whether the evidence indicates that the claimed in-service personal assaults occurred.  The examiner should specify whether any behavioral changes in service were indicative of the occurrence of any personal assault.

c. If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record (whether by the RO or in the case of the alleged personal assault, in the examiner's opinion) was sufficient to produce PTSD; (2) whether each diagnostic criterion to support the diagnosis of PTSD has been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.  In offering those assessments, the examiner must acknowledge and comment on the lay evidence.  Any opinions expressed by the examiner must be accompanied by a complete rationale. 

d. If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder is related to the appellant's active duty.  In offering the opinions, the examiner must acknowledge and comment on the lay evidence, including the April 2004 lay statement purporting to be written by the Veteran's ex-wife.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the Veteran's service medical records showing treatment for chest pains and a pounding heart; loss of appetite thought to be psychogenic in origin; and, prescriptions for Valium and Librium.

e. Is there clear and unmistakable evidence that the Veteran's psychiatric disorder pre-existed his service.  If so, is it at least as likely as not (50 percent probability or greater) that any psychiatric disorder increased in severity during service beyond it natural progression of the disorder. 

5. Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


